                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTiN DIVISION

KEITH F. BELL, PH.D.,                           §
                                                §
         Plaintf/                               §
                                                §
v.                                              §
                                                §
SOUTHWESTERN UNIVERSITY,                        §      CIVIL ACTION NO. 1:1 8-cv-745
KENNETH EBOH,                                   §
                                                §
         Defendants.                            §


                                              FINAL JUDGMENT

        Whereas, Plaintiff, Dr. Keith F. Bell, ("Plaintiff') filed this action for copyright and

trademark infringement on August 30, 2018 against Defendants Southwestern University and

Kenneth Eboh ("Defendants").

        Whereas, Defendants, pursuant to FED. R. Civ. P. 68, offered judgment in favor of Plaintiff

in the amount of Fifteen Thousand and No/l00 ($15,000.00), inclusive of fees and costs in full and

final satisfaction of all claims, costs, including attorney's fees, and expenses asserted by Plaintiff

in thIs action on all claims asserted against Defendants.

        Whereas Plaintiff accepted Defendants' offer ofjudgment.

        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that final judgment be

entered in favor of Plaintiff.




Dated


                                                    UNI     UcT
                                                            D STATE                   JUDGE
  AGREED:

By: Is! Joshua G. Jones                  By: Is! Philip Robert Brinson (with permission)
Joshua G. Jones                          Philip Robert Brinson
Texas Bar No. 24065517                   Texas Bar No. 00787139
josh@connorkudlaclee.com                 prbrinson@grsm.com
CONNOR KUDLAC LEE PLLC                   GORDON & REES SCULLY MANSUKHANI
609 Castle Ridge Road, Suite 450         816 Congress Avenue, Suite 1510
Austin, Texas 78746                      Austin, Texas 78701
512.777.1254 (main)                      (713) 490-4834 (direct)
888.587.1134 (fax)                       (512) 391-0183 (facsimile)




                                   -2-
